UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RETAIL GROUP OF AMERICA LLC et al.,                                    :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     21-CV-3541 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
UNITED STATES CITIZENSHIP AND                                          :
IMMIGRATION SERVICES,                                                  :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The parties shall appear for a conference on June 17, 2021, at 3:30 p.m. The conference
will be held remotely by teleconference in accordance with Rule 2(A) of the Court’s Emergency
Individual Rules and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-
jesse-m-furman. The parties should join the conference by calling the Court’s dedicated
conference line at (888) 363-4749 and using access code 542-1540, followed by the pound (#)
key. (Members of the public and press may also attend using the same dial-in information; they
will not be allowed to speak during the conference.)

        As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall send a joint
email to the Court with a list of counsel who may speak during the teleconference and the
telephone numbers from which counsel expect to join the call. More broadly, counsel should
review and comply with the rules and guidance regarding teleconferences set forth in the Court’s
Emergency Individual Rules and Practices in Light of COVID-19.

        SO ORDERED.

Dated: May 7, 2021                                         __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
